MEMORANDUM OPINION

                                       No. 04-09-00558-CR

                                  Kenneth Lamont SIMMONS,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee


                    From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2008-CR-8294B
                        Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:         Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: October 14, 2009

DISMISSED FOR LACK OF JURISDICTION

           Appellant was sentenced in the above referenced cause on June 4, 2009. No timely

motion for new trial having been filed, appellant’s notice of appeal was due to be filed no later

than July 6, 2009. See TEX. R. APP. P. 26.2. The notice of appeal was not filed until August 3,

2009, and no motion for extension of time was filed. See TEX. R. APP. P. 26.3.
                                                                                    04-09-00558-CR


        On September 15, 2009, we ordered appellant to show cause why these appeals should

not be dismissed for lack of jurisdiction. We further note that the trial court’s certifications in

this appeal states that “this criminal case is a plea-bargain case, and the defendant has NO right

of appeal,” and Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal

must be dismissed if a certification that shows the defendant has a right of appeal has not been

made part of the record under these rules.” TEX. R. APP. P. 25.2(d). Appellant’s counsel

responded by filing written notice with this court stating that counsel has reviewed the record

and “can find no right of appeal for Appellant.”

        This court lacks jurisdiction over an appeal of a criminal conviction in the absence of a

timely, written notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996);

Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988). Accordingly, this appeal is dismissed

for lack of jurisdiction.

                                                   PER CURIAM

DO NOT PUBLISH




                                               -2-